id office uilc cca_2012052414145247 -------------- number release date from ---------------------- sent thursday date pm to ------------------ cc --------------------- subject fw sec_6325 application of funds -- ---------------------- hi ----------sorry about the delays in getting back to you on this one my reviewer concurs in my response below i have also been unable to find anything that specifically addresses how the funds are applied after the service wins in a sec_7426 action but i think the answer must be that the funds should be applied as of the date the district_court judgment is final sec_6325 provides that where no action is filed under sec_7426 within the period prescribed days the amount of the deposit is to be applied to the tax_liability within days of the expiration of that period see also b iv which further provides that if the appropriate_official has not completed the application of the deposit before that 60-day period the deposit will be deemed to have been applied to the unsatisfied liability as of the 60th day it is consistent with this to conclude that where an action is filed under sec_7426 the deposit should be applied to the tax_liability as of the date it is finally determined that service is entitled to retain the funds whether or not the third party files an action under sec_7426 the funds should be applied as of the date it is determined that the service can keep the proceeds whether that date is after the period to file suit has expired or after there is a final judgment in the service's favor it would seem inconsistent to take the position that where suit is filed the funds could be applied as of an earlier date date of receipt than if no suit were filed further support for this position can be found in the regs the introductory explanation for the nprm for the revised and regs c b supports concluding that the deposit would not be applied to the taxpayer account until final resolution of judicial action in particular there is a discussion of deeming a request for discharge from a third party owner to be a b request rather than a b request unless the third party owner expressly states otherwise similarly an amount received from a third party owner will be deemed a deposit under b a rather than a payment of liability under b unless the third party in writing expresses otherwise and expressly waives the right to file a a suit_for_refund this is to protect the third party who would not be entitled to bring the suit if the discharge is under b the intro then states amounts paid under sec_6325 do not constitute deposits and are immediately credited to the taxpayer account once paid_by the taxpayer or another person in other words distinguishing b discharges as a case when the third party funds may be immediately credited to the taxpayer account unlike b deposits in a later section of the intro the service's use of deposit where a judicial action is not filed is discussed regarding the deemed processing of the deposit as of the 60th day after the 120-day period for purposes of applying payments to the taxpayer's accounts it states this means that if the irs has not either applied or refunded any part of the deposit within the 180-day period the irs will be prohibited from charging the taxpayer interest and penalties on an outstanding liability to which the deposit should have been applied under sec_6325 again this seems to support the interpretation that the funds are applied to the tax_liability at the 180-day period for purposes of accrual of interest and penalties if the funds were applied as of the date of deposit there would be no concerns about deeming the processing to occur pincite days so the taxpayer can't be charged unnecessary interest and penalties in addition sec_6503 looks to dates in determining the cessation of suspension of the csed under b and or b either the earliest date the service no longer holds an amount in deposit because it has been used to satisfy the liability or refunded or the date a judgment under sec_7426 becomse final in other words the suspension of the csed ends on the date the service's entitlement to the funds is finally determined the dates of suspension of the csed should be consistent with the dates the funds are applied to the tax_liability in other words the statute should be suspended pending application of the funds to the taxpayer account the date the suspension should end should be the date the service has applied the funds to the tax_liability sec_6503 provides this is the date a judgment becomes final let me know if you have any further questions
